NOTE: This disposition is nonprecedential.


  United States Court of Appeals for the Federal Circuit

                                      2007-3092



                                   JERRY COLLINS,

                                                           Petitioner,


                                           v.


                      MERIT SYSTEMS PROTECTION BOARD,

                                                           Respondent.

      Edward E. Dove, of Lexington, Kentucky, argued for petitioner.

      Calvin M. Morrow, Acting Associate General Counsel, Office of the General
Counsel, United States Merit Systems Protection Board, of Washington, DC, argued for
respondent. With him on the brief were B. Chad Bungard, General Counsel and Rosa M.
Koppel, Deputy General Counsel.

Appealed from: United States Merit Systems Protection Board
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                    2007-3092


                                 JERRY COLLINS,

                                                     Petitioner,

                                         v.

                     MERIT SYSTEMS PROTECTION BOARD,

                                                     Respondent.




                                  Judgment


ON APPEAL from the       Merit Systems Protection Board

in CASE NO(S).           CH0752060042-I-2

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MICHEL, Chief Judge, NEWMAN, and MOORE, Circuit Judges.

                         AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT




DATED: September 10, 2007                /s/ Jan Horbaly
                                         Jan Horbaly, Clerk